EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 4/8/2021.  The replacement drawings have been accepted.  The previous drawing objection is now withdrawn. 

Allowable Subject Matter
Claim 8 is allowed.
The prior art of record fails to teach/disclose all of the limitations of the applicant’s claimed invention, including, and in combination with other recited limitations, the cartridge with three disks with the amended recitations of the planar surfaces and the pressure chamber being defined solely by the specified planar portions and recess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753